Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to Claims 1-20, filed August 2nd, 2019, which are pending in this application.	

Information Disclosure Statement
The information disclosure statement filed August 2nd 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature Ref. No. (AJ) is not dated. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification – Abstract
The Abstract of the disclosure is objected to because of the use of the terminology “the present invention”, is improper. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required. See MPEP § 608.01(b).

Specification - Disclosure 
The disclosure is objected to because of the following informalities: 
The abbreviation EVA is used multiple times within the specification without being expressly defined.  Applicant should provide the meaning for an abbreviation prior to using the abbreviation, particularly since applicants may be their own lexicographer.  For examination purposes, the examiner assumes applicant is referring to ethylene vinyl acetate as “EVA”.
Appropriate correction is required.

Drawings
The drawings are objected to because:
	  Fig. 3 shows multiple separate parts (50, 52 and 54) but no bracket or connection line is drawn to indicate how all parts are within Fig. 3.  See: 37 CFR 1.84 (h)(1).
	Fig. 4 shows multiple separate parts (58, 50, 52, 56 and 54) but no bracket or connection line is drawn to indicate how all parts are within Fig. 4.  See: 37 CFR 1.84 (h)(1).
The text of Fig. 7 and 8 is blurred and unclear while the shading of the image makes it unclear as to what Applicant is pointing out in the drawing of the specification. See: 37 CFR 1.84(l)-(p).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "about" in claim 3, 4, 9, 12, 14, 15, 16, 17, 18, 19 and 20 is a relative term, which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the beginning and ending of the range or whether the range includes units that fall outside of the range and/or to what degree are 
Regarding Claim 3 page 23 lines 14 “density of about 13 kg/m3 to about 33 kg/m3” and a “hardness of about 75 to 85”. 
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of density and hardness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 4 page 23 lines 16-17 “density of about 47 kg/m3 to about 70 kg/m3” and a “hardness of about 14 to 38”. 
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of density and hardness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 9 page 24, line 26 “thickness of about 2.5 mm to about 10 mm”.
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of thickness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 12 page 25 lines 2-3 “density is about 13 kg/m3 to about 33 kg/m3” and the “density is about 47 kg/m3 to about 70 kg/m”. 

Regarding Claim 14 page 25 lines 8-10 “thickness of about 19 mm to about 30 mm”, “thickness of about 3.98mm to about 6mm”, and the “thickness of about 12mm to about 20mm”. 
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of thickness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 15 page 25 lines 18-20 “density of about 13 kg/m3 to about 33 kg/m3”, “thickness of about 19 mm to about 30 mm”.
Page 25 lines 21-23 “density of about 0.85 g/cm3 to about 0.98 g/cm3”,”thickness of about 3.98 mm to about 6 mm”,.
Page lines 24-25 “density of about 47 kg/rn3 to about 70 kg/m3”, “thickness of about 12 mm to about 20 mm”.
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of density and thickness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 16 page 26 line 5-7 “thickness is about 20 mm to about 25 mm, “thickness is about 4 mm to about 5 mm”, and “thickness is about 14 mm to about 16 mm”.
The claim to a range "is about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “is about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of thickness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 17 page 26 lines 9-10 “hardness of about 75 to about 85”.
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable and the specification does not provide any indication as to what range of hardness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 18 page 26 lines 12-13 “hardness of about 14 to about 38”.
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of hardness is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).
Regarding Claim 19 page 26 lines 16 “thickness of about 3 mm to about 8 mm”.
The claim to a range "of about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “of about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds 
Regarding Claim 20 page 26 lines 18-20 “density is about 18 kg/m3 to about 28 kg/m3”, “density is about 0.88 g/cm3 to about 0.96 g/cm3”, and “density is about 50 kg/m3 to about 65 kg/m3”.
The claim to a range "is about" and “to about” are indefinite as it is unclear if the numerical value of the density must be within the two numerical values claimed, since the terms “is about” and “to about” allows for numerical values outside the numerical values.  Therefore, the metes and bounds of the claimed range are unascertainable, and the specification does not provide any indication as to what range of density is covered by the terminology.  See: MPEP 2173.05(b)(III)(A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Czerski” (US 20190145740 A1).
Regarding Claim 1 Chen teaches a chest protector comprising: a base (1 figure 5) comprising ethylene vinyl acetate (column 2 line 12); a chest pad (4/5) fastened to the front side of the base (as seen in figure 3) corresponding to the user's chest (as can be determined in figure 3), wherein the chest pad comprises a polymeric foam layer (53 described an ethylene vinyl acetate foam layer in column 2 line 32), a polymeric thermoplastic layer (52 described as polyethylene board in column 2 line 33); and a foam layer (51 described in column 2 line 34); and a strapping system (21, 22, 23, 24 figure 4) configured to removably and adjustably attach the chest protector (see annotation of Fig. 4 showing the removably and adjustable strapping attachment of Chen). 

    PNG
    media_image1.png
    93
    187
    media_image1.png
    Greyscale

However, Chen does not expressly disclose where the foam layer is a memory foam. 
	Czerski teaches a chest protector and specifically teaches impact absorbing layers on the chest protector can be a memory foam layer (Paragraph [0106]and [0136] teaches layers of foam including open cell, closed cell memory foam may be used in in combination with other materials layered to provide desired levels of impact absorption, cushioning and/or rigidity as needed).
Chen and Czerski are analogous to applicants’ invention in the field of chest protectors. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory foam as taught by Czerski in place of the foam layer (51 of Chen) as it would be reasonable to expect memory foam to provide impact absorption 
	Regarding Claim 2 Chen as modified by Czerski teaches a chest protector further comprising a plurality of shoulder pads fastened to the front side of the base corresponding to the user's shoulders (50 of Chen, figure 3).
	Regarding Claim 6 Chen as modified by Czerski teaches a chest protector wherein the polymeric Foam layer(43/53 of Chen) is arranged directly adjacent to the base (1 of Chen), the polymeric thermoplastic (42/52 of Chen) is arranged directly adjacent to the polymeric foam layer (42, 43 of Chen), and the memory foam layer is arranged directly adjacent to the polymeric thermoplastic layer such that the memory foam layer is the outermost layer (41, 51 of Chen as modified by memory foam as taught by Czerski).
Regarding Claim 7 Chen as modified by Czerski teaches a chest protector further comprising a plurality of abdomen pads (402/7 of Chen figure 3), wherein the plurality of abdomen pads comprises one or more upper abdomen pads corresponding to an upper portion of the user's abdomen (402 of Chen), one or more lower abdomen pads corresponding to a lower portion of the user's abdomen (7 of Chen figure 3), and one or more lateral abdomen pads corresponding to lateral sides of the user's abdomen (403 of Chen figure 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Czerski” (US 20190145740 A1), as applied to claim 1 above,  in view of “Milam” (US 3607601 A) and further in view of “Seyanagi” (JP 2005264048 A).
	Regarding Claim 3 Chen as modified by Czerski teaches the chest protector of claim 1. The combined references do no teach the polymeric foam layer comprises polyurethane foam having a 
	Milam teaches a polymeric foam layer (a flexible cellular rubber can be a urethane polymer in column 2 Line 4) may comprise a polyurethane foam (Column 5 Line 3) having a density of about 13 kg/m3 to about 33 kg/m3 (layer 12 in figure 1 as described in column 2 line 12 can be a density of (20kg/m3-300kg/m3)).
	Milam is analogous to Chen, Czerski and applicants invention in the field of layered foam padded structures for use in preventing injury from an impact for use in sports. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the flexible polyurethane foam of Milam for the Ethylene Vinyl Acetate of Chen as it would be reasonable to expect a foamed polyurethane disposed behind the polyethylene board of Chen as Modified by Czerski to spread the impact force over a wide area.  Thus, this would be the “Simple substitution of one known element for another to obtain predictable results.” See: MPEP 2141 & 2143.	
	The combined references do not teach the polymeric layer has a hardness of about 75 to 85. 
	Seyanagi teaches an impact absorption polyurethane foam has a hardness of about 75 to 85 (Asker F hardness of 80 or less in paragraph [0008] of Seyanagi) (Examiner notes the use of Asker F units of hardness as indicated in Applicants specification page 8 lines 30-31).
	Seyanagi is analogous to the prior art and applicants invention in the field of foams that can be used for impact absorption.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyurethane foam of Seyanagi for the polyurethane foam layer of Chen as modified by Czerski in view of Milham, as it would be reasonable to expect a polyurethane foam in the density range taught by Seyanagi to provide sufficient impact .
	 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Czerski” (US 20190145740 A1), as applied to claim 1 above,  in view of “Krent” (WO 9205717 A1) and further in view of “Takagi” (JP 2002102021 A)
	Regarding Claim 4 Chen as modified by Czerski teaches the chest protector of claim 1. 
	The combined references do no teach, wherein the memory foam layer has a density of about 47 kg/m3 to about 70 kg/m3 and a hardness of about 14 to 38 (using an Aker Type F durometer as discussed in applicant’s specification at page 8, lines 30-31).
	Krent teaches a foam layer (30) has a density of about 47 kg/m3 to about 70 kg/m3 (30 shown in figures 7 and 8 discussed on page 15 line 1-2 having a density of 2- 4 pounds per cubic foot or 32kg/m3-64kg/m3).
	Krent is analogous to the prior art and applicants invention in the field of protective devices for use in sports.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the urethane foam layer of Krent (30) for the outer memory foam layer of Chen as modified by Czerski, as it would be reasonable to expect the urethane foam of Krent (30) to have cushioning and conforming properties (as discussed on page 15 line 17-18 of Krent) that would absorb and disperse the load force of an impact onto the ethylene board of Chen as modified by Czerski. Thus, this would be the “Simple substitution of one known element for another to obtain predictable results.” See: MPEP 2141 & 2143.
	The combined references do not teach the memory foam has a hardness of about 14 to 38.
	Takagi teaches the memory foam has a hardness of about 14 to 38 [72 or less and as low as 20 in paragraph [0027] line 12) (Examiner notes the use of Asker F units of hardness as indicated in Applicants specification page 8 lines 30-31).
	Takagi is analogous to the prior art and applicants invention in the field of foams with variable densities and hardness that can be adapted for a range of applications including impact-reducing devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory foam of Krent with the memory foam of Takagi, as it would be reasonable to expect a low density foam to have excellent dispersion and cushioning properties of a load (discussed in paragraph [0041] line 7 of Takagi] hence improving the absorption and dispersion of a load force onto the adjacent ethylene vinyl acetate layer of Chen as modified by Czerski. Thus, this would be the “Simple substitution of one known element for another to obtain predictable results.” See: MPEP 2141 & 2143.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Czerski” (US 20190145740 A1), as applied to claim 1 above, and further in view of “Rodrigues” (US 20190056203 A1).
	Regarding Claim 5 Chen as modified by Czerski teaches the chest protector of claim 1, 
	Rodrigues does not specifically teach the polymeric thermoplastic layer comprises polyethylene, high-density polyethylene (HDPE), polyethylene terephthalate (PET), or combinations thereof 
	Rodrigues teaches the polymeric thermoplastic layer comprises polyethylene terephthalate (PET) (layer 114 can be polyethylene terephthalate (PET) of Rodrigues).
	Rodrigues is analogous to the prior art and applicants invention in the field of layered materials and foam for use in reducing the effects of an impact. 
. 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Abraham” (US 6282724 B1).
Regarding Claim 8 Chen teaches a chest protector comprising: a base comprising ethylene vinyl acetate (1); a plurality of shoulder pads fastened to a front side of the base corresponding to a user's shoulders (50); a chest pad fastened to the front side of the base corresponding to the user's chest (4,5), a plurality of upper (402) and lower abdomen pads (7) fastened to the front side of the base corresponding to the user's upper and lower abdomen respectively (402,7); a plurality of lateral abdomen pads fastened to the front side of the base corresponding to lateral sides of the user's abdomen(403); a plurality of lateral pads fastened to the front side of the base corresponding to lateral sides of the user's chest (50); and a strapping system configured to removably and adjustably attach the chest protector See annotated Figure 4 below).

    PNG
    media_image1.png
    93
    187
    media_image1.png
    Greyscale


	Chen does not expressly teach wherein the chest pad comprises a polyurethane foam layer having a first density, a high-density polyethylene plate, and a memory foam layer having a second density, wherein the polyurethane foam layer is arranged directly adjacent to the base, the high-density 
Abraham teaches a pad comprises a polyurethane foam (Figure 1 pad 14A can be polyurethane layer having a first density discussed in column 3 line 15), a high-density polyethylene plate (Figure 1 ridged insert 14B may be manufactured of a high density polyethylene column 4 line 26), and a memory foam layer having a second density (figure 1, 14A described in column 10 line 44 as a foam having memory retention characteristics), wherein the polyurethane foam layer (14A figure 1)  is arranged directly adjacent to the base (combined pads 14 adjacent to the shell or protective gear 12), the high-density polyethylene plate (14B figure 1)  is arranged directly adjacent to the polyurethane foam layer (14A figure 1), and the memory foam layer (14A one pad having memory retention characteristics [column 10 line 44) is arranged directly adjacent to the high- density polyethylene plate (14B) such that the polyurethane foam layer is the innermost layer( adjacent to the shell 12).
Chen and Abraham are analogous to applicant’s invention in the field of layered padding as applied to protective gear.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the combination and arrangement of padding (14 figure 1) taught by Abraham to the base (1) of Chen in order to improve the absorption and dissipation of primary forces directed into the chest protector of Chen as taught by Abraham [page 1 abstract]. Thus, this would be the “Use of known technique to improve similar products in the same way”. See: MPEP 2141 & 2143.
	Regarding Claim 14 Chen as modified by Abraham teaches a chest protector of Claim 8 wherein Abraham further teaches, the polyurethane foam layer (pre-formed pads 14A of Abraham) has a .
		Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Abraham” (US 6282724 B1), as applied to claim 8 above, and further in view of “Turner” (US 20170203190 A1)
	Regarding Claim 9 Chen as modified by Abraham teach the chest protector of claim 8, however, the combined references do not teach wherein the chest pad further comprises a layer of ethylene vinyl acetate having a thickness of about 2.5 mm to about 10mm.
	Turner teaches a pad further comprises a layer of ethylene vinyl acetate having a thickness of about 2.5 mm to about 10 (618 in figure 7 teaches a layer of foam can be EVA (ethylene vinyl acetate)) having a thickness of about 4-6mm as exemplary of one aspect of the disclosures Paragraph [0034]). 
	Turner is analogous to the prior art and applicants invention in the field of layered devices for use in reducing the force of an impact.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined referenced by including a layer of ethylene vinyl acetate with a thickness of 4-6mm, as it would be reasonable to expect the layer to be rigid while providing some degree of cushioning and impact attenuation spreading a force across the adjacent layer. Thus, this would be the “Use of known technique to improve similar products in the same way”. See: MPEP 2141 & 2143.
	Regarding Claim 10 Chen as modified by Abraham in view of Turner teaches the chest protector of claim 9 wherein the layer of ethylene vinyl acetate (618 of turner) is disposed between the high-density polyethylene plate (Figure 3 of Abraham teaches the a plate 14B can be adjacent to a shell 12) and the memory foam layer (14A in figure 3 of Abraham having retention memory characteristics).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the layer of ethylene vinyl acetate of Turner for the ridged insert of Abraham disposed between the shell (12 of Abraham) and the memory foam layer of 14A as taught in figurer 3 of Abraham. Thus, this would be the “Simple substitution of one known element for another to obtain predictable results.” See: MPEP 2141 & 2143.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Abraham” (US 6282724 B1), as applied to claim 8 above,  and further in view of “Taylor” (US 20080113143 A1).	
	Regarding Claim 11 Chen as modified by Abraham teaches the chest protector of claim 8.  However the combined references do no expressly teach wherein the second density is greater than the first density.
	Taylor teaches a second density is greater than the first density ([0005, 0006])
	Taylor is analogous to applicants’ invention in the field of layered materials for use in reducing an impact as applied to devices like protective sports equipment.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of Taylor using a lower density foam in place of the first density polyurethane foam of Chen as modified by Abraham adjacent to the base of Ethylene Vinyl Acetate and the higher density memory foam of Chen as modified by Abraham as the second density and outermost layer as it would be reasonable to expect the denser outer layer to both .	
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Abraham” (US 6282724 B1) in view of “Taylor” (US 20080113143 A1), as applied to claim 11 above, and further in view of “Milam” (US 3607601 A)  in view of “Krent” (WO 9205717 A1).	
	Regarding Claim 12, Chen as modified by Abraham in view of Taylor teaches the chest protector of claim 11.
	The combined references do not teach wherein the first density is about 13 kg/m3 to about 33 kg/m3 and the second density is about 47 kg/m3 to about 70 kg/m.
	Milam teaches a foam (Column 5 line 3) having a density of about 13 kg/m3 to about 33 kg/m3 (layer 12 in Figure 1 as described Column 2 line 12 can be a density of (20kg/m3-300kg/m3).
	Milam is analogous to the prior art and applicants invention in the field of layered foam padded structures for use in preventing injury from an impact for use in sports. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try a foam within the range of density taught by Milam for the first foam of Chen as modified by Abraham in view of Taylor as Milam teaches the inner layer within a range of density provides a reasonable expectation of absorption of a transmitted load. 
	The combined references do not teach the second density is about 47 kg/m3 to about 70 kg/m.
	Krent teaches a density of about 47 kg/m3 to about 70 kg/m3 (30 can be 2- 4 pounds per cubic foot (32kg/m3-64kg/m3) [Page 15 line 2].
	Krent is analogous to the prior art and applicants invention in field of protective gear.
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the urethane foam taught by Krent as typically having a density of (32kg/m3-64kg/m3), with the reasonable expectation of the foam providing cushioning and conforming properties capable of absorbing and distributing a force onto the adjacent polyethylene plate of Chen as modified by Abraham. Thus, this would be the “Simple substitution of one known element for another to obtain predictable results.” See: MPEP 2141 & 2143.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (US 6775851 B1) in view of “Abraham” (US 6282724 B1), as applied to claim 8 above, and further in view of “Kobren” (US 20060080762 A1)
	Regarding Claim 13, Chen as modified by Abraham teaches the chest protector of claim 8, however the combined references do no teach the high-density polyethylene plate, and the memory foam layer are arranged in a vacuum-formed tray.
	Kobren teaches a high-density polyethylene plate (20 Figure 4 of high impact polyethylene in paragraph [0020]), and the memory foam (22 hybrid polyurethane elastomer [0022]) layer are arranged in a vacuum-formed tray [0027].
	Kobren is analogous to applicants’ invention in the field of layered chest protectors for use in sports. 
	 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the high density polyethylene plate and memory foam of Chen as modified by Abraham in a vacuum-formed tray, a technique known in the art to be a . 


Allowable Subject Matter
Claims 15-20 are free of art but are subject to 35 USC 112(b) rejections, as noted above. These claims would be allowable if rewritten to obviate the 35 USC 112(b) rejections.
The following is an examiner’s statement of reasons for allowance: Although the prior art individually discloses the claimed elements forming the chest protector, as claimed in claim 15, the combination of the references to arrive at applicant claimed invention would have only been arrived at using improper hindsight reconstruction using knowledge gleaned only from applicant’s disclosure, and such reconstruction would be improper. In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Vito” (US 20160377139 A1) discloses a chest protector can have elastomeric layers composed in a variety of arrangements; “Contant” (US 8869315 B2) discloses pads and arrangements of 
disclose features of the inventive concept of applicants invention; however, the most pertinent prior art has been applied in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith Stephan-Giermek whose telephone number is (571)272-6717.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH D STEPHAN-GIERMEK/               Examiner, Art Unit 3732                                                                                                                                                                                         
/CLINTON T OSTRUP/               Supervisory Patent Examiner, Art Unit 3732